

117 S1016 IS: Electric Power Infrastructure Improvement Act
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1016IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Heinrich introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to establish a tax credit for installation of regionally significant electric power transmission lines.1.Short titleThis Act may be cited as the Electric Power Infrastructure Improvement Act.2.Establishment of electric power transmission lines(a)In generalSubpart E of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 48C the following new section:48D.Qualifying electric power transmission line credit(a)Allowance of creditFor purposes of section 46, the qualifying electric power transmission line credit for any taxable year is an amount equal to 30 percent of the qualified investment for such taxable year with respect to any qualifying electric power transmission line property of the taxpayer.(b)Qualifying investment(1)In generalFor purposes of subsection (a), the qualified investment for any taxable year is the basis of any qualifying electric power transmission line property placed in service by the taxpayer during such taxable year.(2)Certain qualified progress expenditures rules made applicableRules similar to the rules of subsections (c)(4) and (d) of section 46 (as in effect on the day before the enactment of the Revenue Reconciliation Act of 1990) shall apply for purposes of this section.(c)Qualifying electric power transmission line propertyThe term qualifying electric power transmission line property means—(1)any overhead, submarine, or underground transmission facility which—(A)is capable of transmitting electricity at a voltage of not less than 275 kilovolts,(B)has a transmission capacity of not less than 500 megawatts,(C)is an alternating current or direct current transmission line, and(D)delivers power produced in either a rural area or offshore, and(2)any conductors or cables, towers, insulators, reactors, capacitors, circuit breakers, static VAR compensators, static synchronous compensators, power converters, transformers, synchronous condensers, braking resistors, and any ancillary facilities and equipment necessary for the proper operation of the facility described in paragraph (1).(d)TerminationThis section shall not apply to any property placed in service after December 31, 2031..(b)Conforming amendments(1)Section 46 of the Internal Revenue Code of 1986 is amended—(A)by striking and at the end of paragraph (5),(B)by striking the period at the end of paragraph (6) and inserting , and, and(C)by adding at the end the following new paragraph:(7)the qualifying electric power transmission line credit..(2)Section 49(a)(1)(C) of such Code is amended—(A)by striking and at the end of clause (iv),(B)by striking the period at the end of clause (v) and inserting , and, and(C)by adding at the end the following new clause:(vi)the basis of any qualifying electric power transmission line property under section 48D..(3)The table of sections for subpart E of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 48C the following new item:Sec. 48D. Qualifying electric power transmission line credit..(c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2021.